                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7                             IN THE UNITED STATES DISTRICT COURT

                                  8                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  9

                                  10     BRIAN H. and ALEX H.,                           Case No. 17-cv-03095-MMC
                                  11                     Plaintiffs,
                                                                                         ORDER DENYING PLAINTIFFS’
                                  12               v.
Northern District of California




                                                                                         MOTION FOR PARTIAL SUMMARY
 United States District Court




                                                                                         ADJUDICATION RE: STANDARD OF
                                  13     BLUE SHIELD OF CALIFORNIA, et al.,              REVIEW; DIRECTIONS TO PARTIES
                                  14                     Defendants.                     Re: Dkt. No. 73
                                  15

                                  16          Before the Court is plaintiffs Brian H.and Alex H.’s “Motion for Partial Summary

                                  17   Adjudication re: Standard of Review,” filed August 24, 2018, by which motion plaintiffs

                                  18   ask the Court to review de novo, rather than for an abuse of discretion, a decision to deny

                                  19   them benefits under an ERISA plan. Defendants1 have filed opposition, to which plaintiffs

                                  20   have replied. Having read and considered the papers filed in support of and in opposition

                                  21   to the motion, the Court rules as follows.

                                  22          1.        The ERISA plan here at issue, the Blue Shield PPO Health Plan

                                  23   (hereinafter, “the Plan”), contains language sufficient to grant Blue Shield, the plan

                                  24   administrator, discretionary authority to determine eligibility for and entitlement to benefits

                                  25   thereunder. (See Administrative Record (hereinafter “AR”) at BSC000059 (providing

                                  26
                                  27
                                              1
                                               Defendants are California Physicians’ Service dba Blue Shield of California
                                       (hereinafter, “Blue Shield”); Trinet Group, Inc. Section 125, Section 129, and Flexible
                                  28   Spending Account Plan; and Trinet Group, Inc.
                                  1    “Blue Shield shall have the power and authority to construe and interpret the provisions of

                                  2    this Plan, to determine the Benefits of this Plan and determine eligibility to receive

                                  3    Benefits under this Plan”)); 2 see also, e.g., Bergt v. Ret. Plan for Pilots Employed by

                                  4    Markair, Inc., 293 F.3d 1139, 1142 (9th Cir. 2002) (holding plan “unambiguously” gave

                                  5    “broad discretion” to plan administrator by granting plan administrator “‘power’ and ‘duty’

                                  6    to ‘interpret the plan and to resolve ambiguities, inconsistencies and omissions’ and to

                                  7    ‘decide on questions concerning the plan and the eligibility of any Employee’”).

                                  8           2.     Contrary to plaintiffs’ argument, § 10110.6 of the California Insurance Code,

                                  9    which precludes enforcement of a discretionary clause in a “policy . . . that provides or

                                  10   funds life insurance or disability insurance coverage,” see Cal. Ins. Code § 10110.6(a), is

                                  11   not applicable, as the Plan provides health insurance. (See AR at BSC 000021); Bain v.

                                  12   United Healthcare Inc., 2016 WL 4529495, at *9 (N.D. Cal. Aug. 30, 2016) (holding
Northern District of California
 United States District Court




                                  13   “Section 10110.6 does not void the discretionary clause” where coverage is provided by

                                  14   “a health care service plan and not a disability insurance policy”).3

                                  15          3.     Contrary to plaintiffs’ argument, the “ultimate decisionmaker” (see Mot. at

                                  16   6:6) was not Blue Shield’s Mental Health Administrator (hereinafter, “MHSA”), to which

                                  17   discretionary authority arguably has not been granted. Although the initial decision

                                  18   denying plaintiffs’ claims was made by MHSA (see AR at BSC000022, BSC000825-26),

                                  19   the final decision was made by Blue Shield (see id. at BSC000060-61, BSC000827-28,

                                  20   BSC001740-42), to which, as discussed above, discretionary authority has been

                                  21   granted.4

                                  22

                                  23          2
                                                While not conceding the above-quoted language suffices to grant discretionary
                                  24   authority, plaintiffs have not argued to the contrary.

                                  25
                                              3
                                               Although one district court has held a health plan’s discretionary clause void
                                       under § 10110.6, see Mahlon D. v. Cigna Health & Life Ins. Co., 291 F. Supp. 3d 1029,
                                  26   1031, 1033 (N.D. Cal. 2018) (finding “health insurance is a form of disability insurance for
                                       purposes of the California Insurance Code”), the Court finds the reasoning set forth in
                                  27   Bain more persuasive. See Bain, 2016 WL 4529495, at *7-9.

                                  28
                                              4
                                               Contrary to plaintiffs’ argument, raised for the first time in their Reply, the
                                       decision by Blue Shield did considerably more than “restate the determination of MHSA”
                                                                                     2
                                  1           4.     Contrary to plaintiffs’ argument, Blue Shield’s decision denying plaintiffs’

                                  2    claims does not constitute a “gross deviation from the Plan terms” (see Mot. at 3:4-28,

                                  3    4:1-4, 7:3), nor did Blue Shield “utterly fail[] to follow applicable procedures” (see id. at

                                  4    7:6-7). In particular, contrary to plaintiff’s argument, nothing in the Plan precludes Blue

                                  5    Shield from applying the “Magellan Medical Necessity Criteria Guidelines” in determining

                                  6    whether services are “medically necessary” under the Plan. (See AR at BSC000067-68

                                  7    (broadly defining “Medically Necessary”)); see also Abatie v. Alta Health & Life Ins. Co.,

                                  8    458 F.3d 955, 971 (9th Cir. 2006) (holding de novo review applies “[w]hen an

                                  9    administrator engages in wholesale and flagrant violations of the procedural requirements

                                  10   of ERISA, and thus acts in utter disregard of the underlying purpose of the plan”).

                                  11          5.     Contrary to plaintiff’s argument, the existence of a structural conflict of

                                  12   interest, i.e. where, as here, the same entity “acts as both the plan administrator and the
Northern District of California
 United States District Court




                                  13   funding source for benefits,” see Abatie, 458 F.3d at 965, does not require the Court to

                                  14   review Blue Shield’s denial of plaintiffs’ claims with “heightened skepticism” (see Reply at

                                  15   8:8-10). Rather, although a structural conflict should be weighed as a “factor” in

                                  16   determining whether a plan administrator has abused its discretion, see Metropolitan Life

                                  17   Ins. Co. v. Glenn, 554 U.S. 105, 115 (2008), courts need not accord such factor

                                  18   significant weight in the absence of evidence of bias. See Abatie, 458 F.3d at 968

                                  19   (holding level of skepticism by which court views decision by administrator with structural

                                  20   conflict “may be low” if conflict “unaccompanied, for example, by any evidence of malice,

                                  21   of self-dealing, or of a parsimonious claims-granting history”). At this stage of the

                                  22   proceedings, no such additional evidence has been offered.

                                  23                                           CONCLUSION

                                  24          For the reasons set forth herein, plaintiffs’ motion is hereby DENIED. The Court,

                                  25   taking into account all relevant factors, will review Blue Shield’s decision for abuse of

                                  26   discretion.

                                  27

                                  28   (see Reply at 9:17). (See AR at BSC 001740-41, BSC002182-89.)

                                                                                      3
                                  1          In light of the above, the parties are hereby DIRECTED to submit, no later than

                                  2    November 16, 2018, a proposed schedule for the filing of their respective briefs and

                                  3    hearing on the merits.

                                  4

                                  5          IT IS SO ORDERED.

                                  6

                                  7    Dated: November 1, 2018
                                                                                             MAXINE M. CHESNEY
                                  8                                                          United States District Judge
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   4
